Exhibit 10.11

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

Mr. John Johnson

13843 N 51st St.

Scottsdale, AZ 85254

Dear John:

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants Inc. (the “Company”).

1. Effective Date of Employment. Your employment will begin on October 18, 2010
(the “Effective Date”), contingent upon the results of a background
investigation and your acceptance of these terms.

2. Duties. Company will employ you as Chief Information Officer. In that
capacity, you will perform such duties as the Company, in the exercise of its
sole discretion, deems appropriate for that position. You will report to the
Company’s Chief Financial Officer (CFO).

3. Employment Location: The principal location of your employment will be at the
Company’s home office in Huntington Beach, California.

4. Salary. You will receive a bi-weekly base salary of $8,461.54, which
annualizes to a yearly salary of $220,000 payable in accordance with the
Company’s payroll policies, as such policies may change from time to time (the
“Salary”). Your Salary is subject to modification during your employment in
accordance with the Company’s practices, policies and procedures and your
performance. All such modifications, if any, will be at the sole discretion of
the Company.

5. Monthly Auto Allowance. You will also receive a monthly nonaccountable
automobile allowance of $1,000, less applicable withholdings. The allowance is
intended to cover all costs of using your personal auto for Company business
purposes from time to time, including gasoline, mileage and so forth.

6. Reimbursement of Company Business Expenses. You will be reimbursed for
expenses you incur that are directly related to the Company’s operations and
business, pursuant to the provisions of the Company’s business expense
reimbursement policy. A Company-provided business credit card, a cell phone and
computer will be issued to you for Company business purposes.

7. Annual Cash Bonus Opportunity. Pursuant to the provisions of Company’s 2010
Performance Incentive Plan (“2010 PIP”) as approved by the Compensation
Committee of the Company’s Board of Directors, you will not be eligible to
participate in the 2010 PIP due to the fact that the Effective Date of this
Agreement will not allow you to meet the minimum 90-day employment period during
2010 as required by the 2010 PIP. Your targeted 2011 cash bonus opportunity
under the Company’s 2011 Performance Incentive Plan (“2011 PIP) will be set at
35% of your 2011 Salary, with such cash bonus opportunity to be calculated on
the basis of the Company’s entire fiscal 2011’s performance and your personal
performance. The Company’s PIP and your eligibility for any such bonus in
subsequent fiscal years are subject to change, in



--------------------------------------------------------------------------------

the sole discretion of the Company’s Board of Directors, provided that you are
still employed by the Company in the capacity you are currently being employed
or in any other capacity. Your annual cash bonus opportunity is at the sole
discretion of the Company’s Board of Directors and is not earned until actually
received by you, pursuant to the provisions of the PIP. At the Effective Date,
you will also be entitled to receive a one-time “signing bonus” of $25,000
(subject to statutory withholdings) in anticipation of the contributions
that you will make to the Company’s business over time. This amount will be paid
to you in twelve equal installments of $2,083.33 starting with your first
regularly scheduled paycheck. In the event that you voluntarily terminate your
employment or are terminated by the Company with cause as defined in paragraph 8
of this Agreement, before all 12 installments are paid to you, all remaining
unpaid installments will be canceled.

8. Termination With or Without Cause. Your employment is at will and may be
terminated by you or the Company, at any time, with or without notice, and with
or without cause.

If the Company terminates your employment without cause, on or after the
Effective Date, you will be eligible to receive a severance payment of six
(6) months salary and, if you are not covered by any other comprehensive group
medical insurance plan, the Company will also pay you an amount equivalent to
your COBRA payments for a period of six (6) months. Any severance amounts paid
will be based upon your then current annual Salary at the time employment ends
and will be paid in a lump sum, less applicable withholdings. The aforementioned
severance payment is conditioned upon your agreement to release all claims, if
any, you may have against the Company and/or any of its employees, officers,
agents and representatives, insofar as permissible under the law. For the
purpose of the severance payment provision in this Agreement only, “Cause” shall
include, but not limited to:

 

  (i) failure by you to perform your duties expected by the Company, other than
such failure resulting from your incapacity due to physical or mental illness,
after there has been delivered to you a written demand for performance from the
Company which demand identifies the basis for the Company’s belief that you have
not performed your duties;

 

  (ii) dishonesty, incompetence or gross negligence in the discharge of your
duties.

 

  (iii) theft, embezzlement, fraud, act or acts of dishonesty undertaken by you
to resulting in personal gain or enrichment of you or others at the expense of
the Company, and/or your conviction of a felony;

 

  (iv) breach of confidentiality, or unauthorized disclosure or use of inside
information, recipes, processes, customers or employee lists, trade secrets or
other proprietary information;

 

  (v) the violation of any law, rule, or regulation of any governmental
authority or breach of the Company’s policies and procedures including, without
limitation , the Company’s Code of Ethics and Conduct and/or any of its
anti-harassment and anti-discrimination policies;

 

  (vi) a material breach of the terms and conditions of this Agreement;

 

  (vii) conduct that is injurious to the reputation, business or assets of the
Company.

You will not be eligible for the severance payments or benefits set forth herein
if you resign from your employment with the Company for any reason or
voluntarily terminate your employment

9. Equity Awards. Subject to applicable securities laws and the approval of the
Compensation Committee of the Company’s Board of Directors, you will be granted
an initial equity award pursuant to the terms of the Company’s 2005 Equity
Incentive Plan that will be valued for financial accounting purposes at
$300,000. The Company may issue you non-qualified stock options or restricted
stock units or a combination thereof for this initial award. The exercise price
of stock options to purchase the Company’s common stock will equal the closing
price of the Company’s common stock on the Nasdaq Global Market on the date of
grant, which is currently expected to be on October 26, 2010. Vesting for your
initial equity award will be 20% annually, beginning with the first anniversary
of the award’s grant date, over a total of five (5) years. You will also be
eligible for additional grants of equity awards from time to time at the sole
discretion of the Compensation Committee of the Board.



--------------------------------------------------------------------------------

10. Other Benefits. You shall be entitled to participate in any benefit plan
that the Company may offer to its employees from time to time, according to the
terms of such plan, including, but not limited to, the Company’s group medical
insurance program, which will become effective the first of the month following
90 days from your Effective Date, and the Company will cover 100% of the expense
for medical insurance for you and your dependents, but not for any taxable
income realized by you as a result of that reimbursement. The Company will
reimburse any COBRA expense incurred during the first 90 days for you and any
dependents currently covered. Nothing contained in this Agreement shall affect
the right of Company to terminate or modify any such plan or agreement, or other
benefit, in whole or in part, at any time and from time to time.

11. Paid Absences. The Company does not have a formal paid vacation or illness
policy for its officers. Accordingly, officers are expected to use their
reasonable judgment and professional discretion when requesting paid time off
for any reason, in light of their current work schedules and the Company’s
business and operational requirements. Paid absences must be reasonably
requested in advance and approved by the CEO.

12. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a
separate Trade Secrets/Confidentiality Agreement.

13. Relocation Expense Reimbursement. The Company will reimburse you up to a
maximum of $20,000 for your direct, out-of-pocket costs to relocate your family
and household goods from Scottsdale, Arizona to Southern California.
Reimbursement will be dependent upon proper documentation related to moving
costs and closing costs related to the selling of your residence in Arizona. You
will be responsible for any income tax obligations associated with this
allowance. Should you voluntarily terminate your employment with the Company for
any reason during the first 180 days from the Effective Date, you agree to
reimburse the relocation expense allowance in full to the Company.

14. Temporary Living and Travel. You understand that it is essential for the
Company’s CIO position to be based full-time at the Company’s home office,
excluding the normal business travel requirements of the CIO position.
Therefore, in order to provide you a reasonable time for relocation, the Company
will provide you with temporary housing selected by the Company and reimburse
you for one round trip airline ticket per week on Southwest Airlines for travel
from the Orange County/Los Angeles County area to the Scottsdale, Arizona area
until January 31, 2011. Subsequent to January 31, 2011, all living expenses and
travel that is not directly related to the Company’s operations and business
will be your responsibility.

15. Compliance with Company Policies and Procedures. You will be required to
comply with the Company’s policies and procedures, as they may be constituted
from time to time. Notwithstanding such policies and procedures, the terms set
forth in this Agreement or any other written fully executed agreement between
you and the Company shall prevail over conflicting Company policies and
procedures.

16. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.

17. Other Provisions. By signing this letter, you acknowledge that the terms
described in this letter set forth the entire understanding between the parties
concerning the terms of your employment and supersedes all prior
representations, understandings and agreements, either oral or in writing,
between you and the Company with respect to the terms of your employment by the
Company and all such prior representations, understandings and agreements, both
oral and written, are hereby terminated. However, nothing in this paragraph is
intended to, nor does it, effect additional written agreements entered into by
the parties contemporaneous with or subsequent to this agreement, including,
without limitation, the Trade Secrets/Confidentiality Agreement referenced
herein. Nothing in this letter constitutes a guarantee of employment for any
period of time, nor does it limit your right, or the right of the Company to end
your



--------------------------------------------------------------------------------

employment with the Company at any time, for any reason. No term or provision of
this letter may be amended, waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company.

18. Any disputes or controversy arising under or in connection with this
Agreement, including but not limited to, whether any Cause to dismiss you exists
under the provisions of paragraph 8 of this Agreement, shall be resolved by
arbitration conducted in Orange County, California in accordance with the rules
of the American Arbitration Association and by a single arbitrator reasonably
acceptable to both you and the Company. In the event of termination with Cause,
you will not be entitled to, or be considered eligible to, receive any prorated
cash bonus under the Company’s PIP.

John, we are excited to have you join our senior leadership team. Please
acknowledge your acceptance of this offer of employment on the terms indicated
by signing the enclosed copy of this letter and returning it to me as soon as
possible.

 

Sincerely,

/s/ Gerald W. Deitchle

Gerald W. Deitchle

Chairman and CEO

I accept the above offer of employment with BJ’s Restaurants Inc. on the terms
described in this letter.

 

/s/ John Johnson

John Johnson

October 18, 2010

Date